Citation Nr: 0317273	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
July 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, wherein the RO denied the veteran's application to 
reopen a claim of entitlement to service connection for 
hearing loss in the left ear.  

In a decision dated in September 2002, the Board reopened the 
claim for service connection for hearing loss in the left 
ear, but conducted its on development of the claim pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002), in December 2002.  The 
development conducted has been completed.  However, a recent 
decision by the Federal Circuit Court of Appeals, invalidated 
the Board's authority to conduct its own development.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  In light of the favorable nature of the Board 
decision in this matter, the veteran is not prejudiced by the 
Board's use of evidence in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Therefore, a remand 
is not warranted.  


FINDING OF FACT

The evidence establishes that hearing loss in the left was 
caused by service.  


CONCLUSION OF LAW

Service connection for hearing loss in the left ear is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2002).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance and that sufficient evidence 
is of record to decide the veteran's claim for service 
connection for bilateral hearing in the left ear.  If there 
were any deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for  hearing loss in the left ear.  No 
further assistance in developing the facts pertinent to the 
issue is required.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2001).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's DD 214 shows that the veteran's military 
occupation specialty was a mechanic helper.  

A Unites States Navy Reserve enlistment examination dated in 
June 1956 and a service entrance examination dated in July 
1957 show that hearing in the left ear was 15/15 in spoken 
voice.  When the veteran separated from service in July 1961, 
his hearing in the left ear was recorded in pure tone 
thresholds (in decibels) was recorded as 5(20), 10(20), 
15(35), 25(35), and 20(25) at 500, 1000, 2000, 3000, and 4000 
Hertz (Hz).  (The figures in parentheses are based on 
International Standards Organization (ISO) standards to 
facilitate date comparison.  American Standards Association 
(ASA) standards were utilized in service medical records 
until November 1967).  

When examined by VA in March 1999, the veteran complained of 
difficulty hearing.  He reported service and occupational 
acoustic trauma.  It was noted that the veteran was exposed 
to engine room noise for four years.  The veteran's hearing 
in the left ear was recorded as 30, 15, 55, 60, and 70 
decibels at 500, 1000, 2000, 3000, and 4000 Hz.  Speech 
recognition in the left ear was 84 percent.  The diagnosis 
included normal to mild sensorineural hearing loss from 250 
to 1500 Hz and moderate to severe sensorineural hearing loss 
from 2000 to 8000 Hz.  

Upon VA audiological examination in December 2002, the 
veteran complained of decreased hearing.  He reported noise 
exposure during service.  He indicated that he was exposed to 
the sound of engines while working in the engine room during 
service.  The veteran also indicated that he worked as a 
carpenter as a civilian for 35 years and that he was exposed 
to noise while hunting.  The veteran's hearing in the left 
ear was recorded as 30, 20, 65, 60, 60 decibels at 500, 1000, 
2000, 3000, and 4000 Hz.  Speech recognition in the left ear 
was 96 percent.  The diagnoses included normal hearing 
through 1000 Hz sloping to moderately severe sensorineural 
hearing loss with recovery at 8000 Hz in the left ear.  

In this case, the veteran claims that he developed a hearing 
loss in the left ear as a result of service.  The evidence 
supports his claim.  Although the veteran did not have a 
hearing disability in the left ear during service as required 
by VA regulations, 38 C.F.R. § 3.385, he has a current 
hearing disability.  In addition, the opinion of the December 
2003 VA examiner relates the veteran's left ear hearing loss 
to service.  The examiner opined: 

The configuration of the veteran's audiogram was 
consistent with noise exposure as well as aging.  
Since the veteran reported significant history of 
noise exposure while he was in the military 
resulting in hearing loss in his right ear, it is 
as likely as not that the veteran's hearing loss in 
the left ear is also due to his military noise 
exposure.  However, the veteran reported some noise 
exposure as a carpenter as well as recreational 
hunting, (sic) it would be speculative to say how 
much of his hearing loss is due to his military 
noise exposure versus his civilian work as a 
carpenter; one can safely, however say that the 
veteran's hearing loss is at least as likely as not 
due to his military noise exposure.  

Based on these factors, the Board finds that service 
connection for hearing loss in the left ear is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.385.  


ORDER

Service connection for hearing loss in the left ear is 
granted.  



	                        
____________________________________________
	MARJORIE A. AUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

